Campbell, J.,
delivered the opinion of the court.
This is an action brought by plaintiff in error against defendant, which demurred to the declaration on the ground that' the action is brought upon county warrants of Warren county, issued by the clerk upon claims audited and allowed by said board of supervisors. The demurrer was sustained and the action dismissed, and a writ of error prosecuted, which presents the question, whether the holder of county warrants can sue the board of supervisors by ordinary action. In the case of A. H. Taylor v. Board of Police of Chickasaw County, not reported, though decided at the October term, 1869, it was decided by the high court of errors and appeals of this state, that an action cannot be maintained on county warrants. Opinion Book “ K,” p. 61. This conclusion is supported by brief but conclusive reasoning. Without a statute authorizing a suit against the board, it would not be maintainable. The statute giving the right to sue does not embrace a case where a claim has been allowed and a warrant issued. It is only where the board of supervisors may “ refuse *879to allow” a claim, that suit may be brought on it. A warrant is. evidence of allowance, not of refusal. If the claim has been allowed, the creditor has a judgment and does not need another, which would be satisfiable with another warrant. Code of 1871, § 1384
The demurrer was properly sustained and the judgment is affirmed.